[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Dec. 17, 2009
                             No. 09-10539                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 91-00360-CR-T-17-TGW

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

LARRY BRANNIC,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (December 17, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      James Wesley Smith III, appointed counsel for Larry Brannic, has filed a

motion to withdraw on appeal pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the district court’s denial of Brannic’s 18 U.S.C. § 3582(c)(2)

motion is AFFIRMED.




                                         2